          Case 4:21-cv-00088-RM Document 8 Filed 04/12/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alfred Williams, et al.,                         No. CV-21-00088-TUC-RM
10                 Plaintiffs,                        ORDER
11   v.
12   Safford RV LLC, et al.,
13                 Defendants.
14
15           Pending before the Court is Plaintiffs’ Ex Parte Motion for Alternative Service of
16   Both Defendants. (Doc. 7.)1 For the following reasons, the Court will grant the Motion.

17           Plaintiffs seek an Order permitting them to serve Defendants Safford RV LLC
18   (“Safford RV”) and Diane Nunez via alternative service. (Doc. 7.) Plaintiffs state that

19   they hired Maricopa County Process Service, PLLC to serve Safford RV, and that the

20   process server attempted service on the Statutory Agent of record at the Statutory Agent’s
21   address on file with the Arizona Corporation Commission, 6501 E. Greenway Parkway
22   103-402, Scottsdale, AZ 85254. (Id. at 1-2; see also Doc. 7-1 at 2-3.)2 The process server

23   noted: “This address is a UPS Store. The UPS Store refused service and stated all

24   documents must be mailed through USPS to be put in the box.” (Doc. 7 at 1; see also

25   Doc. 7-1 at 6, 8.)

26
27   1
       Doc. 6 and Doc. 7 are identical, but only Doc. 7 includes the referenced Exhibits as
     attachments.
28   2
       Plaintiffs aver there is no “Entity Principal Office Address” on file with the Arizona
     Corporation Commission. (Id. at 1.)
        Case 4:21-cv-00088-RM Document 8 Filed 04/12/21 Page 2 of 4



 1          Plaintiffs further state that they hired Loryn Moore, an independent process server
 2   in Graham County, to serve Defendants Diane Nunez and John Doe Nunez. (Doc. 7 at 2.)
 3   After researching Diane Nunez’s location, the process server went to the Safford RV
 4   Resort Park located at 2075 W. Golf Course Road, Safford, AZ 85546, which is where
 5   Diane Nunez was previously employed and is the scene of the accident that resulted in
 6   the Complaint. (Id.) The process server was told by the park manager that Diane Nunez
 7   occupies a camp trailer at Space # 11 in the RV park, and the process server thereafter
 8   unsuccessfully attempted service at Space # 11 three times over the course of two days.
 9   (Id.) The process server noted that, on two of the occasions, a vehicle was in the parking
10   spot and a dog barked from inside the trailer and was hushed. (Id.; see also Doc. 7-1 at
11   10, 13.)
12          Following these unsuccessful service attempts, Plaintiffs seek permission to serve
13   Safford RV by the alternative method of certified mail to the address on file for the
14   Statutory Agent (the UPS store with PO boxes), as well as by physical service of process
15   to the property manager on duty at the Safford RV Resort Park located at 2075 W. Golf
16   Course Road, Safford, AZ 85546. (Doc. 7 at 2-3.) Plaintiffs seek permission to serve
17   Defendant Diane Nunez by the alternative method of taping a copy of the Summons and
18   Complaint to the door of her known place of residence, the camp trailer at 2075 W. Golf
19   Course Road Space #11, Safford, AZ 85546, and also by certified mail to Diane Nunez,
20   Space #11 c/o Safford RV Resort, 2075 W. Golf Course Road Space #11, Safford, AZ
21   85546. (Id. at 3.)
22          Under the Federal Rules of Civil Procedure, service on an individual located
23   within a judicial district of the United States may be accomplished by delivering a copy
24   of the summons and complaint to the individual personally, by leaving a copy “at the
25   individual’s dwelling or usual place of abode with someone of suitable age and discretion
26   who resides there,” by delivering a copy to an agent authorized to receive service of
27   process, or by “following state law for serving a summons in an action brought in courts
28   of general jurisdiction in the state where the district court is located or where service is


                                                -2-
        Case 4:21-cv-00088-RM Document 8 Filed 04/12/21 Page 3 of 4



 1   made.” Fed. R. Civ. P. 4(e)(1)-(2). Service on a corporation in a judicial district of the
 2   United States may be accomplished by following state law for service or by delivering a
 3   copy of the summons and complaint “to an officer, a managing or general agent, or any
 4   other agent authorized by appointment or by law to receive service of process.” Fed. R.
 5   Civ. P. 4(h)(1). The Arizona Rules of Civil Procedure allow service by alternative means
 6   if a party shows that statutorily delineated means of service “are impracticable.” Ariz. R.
 7   Civ. P. 4.1(k)(1). If the court allows alternative means of service, the serving party must
 8   mail a copy of the summons, complaint, and the order authorizing an alternative means of
 9   service “to the last-known business or residential address of the person being served.”
10   Ariz. R. Civ. P. 4.1(k)(2). To comply with due process, any alternative method of service
11   “must be ‘reasonably calculated, under all the circumstances, to apprise interested parties
12   of the pendency of the action and afford them an opportunity to present their
13   objections.’” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002)
14   (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).
15          Here, the Court finds good cause to grant the request for alternative service given
16   Plaintiffs’ multiple unsuccessful efforts to serve Defendants. The Court further finds that
17   the requested alternative methods of service are consistent with due process and are
18   reasonably calculated to apprise Defendants of the pendency of this action and afford
19   them an opportunity to respond.
20          Accordingly,
21          IT IS ORDERED that the Motion for Alternative Service of Both Defendants
22   (Doc. 7) is granted as follows:
23          (1) Plaintiffs may serve Defendant Safford RV, LLC by mailing a copy of the
24             Summons, Complaint, and this Order by certified mail to the Statutory Agent’s
25             address on file with the Corporation Commission, 6501 E. Greenway Pkwy
26             103-402, Scottsdale, AZ 85254; by mailing a copy of the Summons,
27             Complaint, and this Order by certified mail to Defendant’s last-known business
28             address, 2075 W. Golf Course Road, Safford, AZ 85546; and by physically


                                                -3-
     Case 4:21-cv-00088-RM Document 8 Filed 04/12/21 Page 4 of 4



 1         serving the property manager on duty at 2075 W. Golf Course Road, Safford,
 2         AZ 85546.
 3      (2) Plaintiffs may serve Defendants Diane and John Doe Nunez by taping a copy
 4         of the Summons, Complaint, and this Order to the door of their known place of
 5         residence, the camp trailer at 2075 W. Golf Course Road Space #11, Safford,
 6         AZ 85546; and by mailing a copy of the Summons, Complaint, and this Order
 7         by certified mail to Diane Nunez, Space #11 c/o Safford RV Resort, 2075 W.
 8         Golf Course Road Space #11, Safford, AZ 85546.
 9      Dated this 12th day of April, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
